NUMBER 13-14-00577-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JUAN REYNA,                                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellees.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.



                                       ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

      This cause is before the Court on appellant’s third request for an extension of time

to file the brief in this matter. The clerk’s record was filed on November 5, 2014 and the

reporter’s record was filed on January 22, 2015. Appellant has received two previous

extensions of time to file the brief consisting of one hundred and thirty-four days.
Appellant now requests that the court grant an additional sixty days to file the brief.

       The Court, having examined and fully considered the motion and the record, is of

the opinion that appellant’s third motion for extension should be granted until September

8, 2015. Accordingly, the Court GRANTS appellant’s third motion for extension of time.

However, the Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.    No further extensions will be granted absent exigent

circumstances explained with appropriate evidentiary support.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
4th day of August, 2015.




                                             2